FILED
                                                                      Jun 26 2020, 12:05 pm

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
Jack A. Tandy                                              Peter J. Sacopulos
Tandy Law Firm, LLC                                        Sacopulos Johnson & Sacopulos
Shelbyville, Indiana                                       Terre Haute, Indiana
R. Robert Yeager                                           Scott E. Andres
Yeager Good & Baldwin                                      Christopher J. Appel
Shelbyville, Indiana                                       Due Doyle Fanning & Alderfer,
                                                           LLP
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Civilo Cruz,                                               June 26, 2020
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           19A-CT-3003
        v.                                                 Appeal from the Shelby Superior
                                                           Court
New Centaur, LLC, Centaur                                  The Honorable R. Kent Apsley,
Acquisition, LLC d/b/a Indiana                             Judge
Grand Racing & Casino,                                     Trial Court Cause No.
Michael E. Lauer, Michael E.                               73D01-1806-CT-26
Lauer Racing Stables, Inc.,
Penny Lauer, and Marcelle
Martins,
Appellees-Defendants.



Riley, Judge.



Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020                              Page 1 of 17
                                 STATEMENT OF THE CASE
[1]   Appellant-Plaintiff, Civilo Cruz (Cruz), appeals the trial court’s grant of

      summary judgment in favor of Appellees-Defendants, New Centaur, LLC, and

      Centaur Acquisition, LLC, d/b/a Indiana Grand Racing & Casino

      (collectively, Indiana Grand), and its award of partial summary judgment in

      favor of Appellees-Defendants, Michael E. Lauer, Michael E. Lauer Racing

      Stables, Inc., Penny Lauer (collectively, the Lauers). The Lauers cross-appeal

      the trial court’s partial denial of summary judgment in favor of Cruz.


[2]   We affirm in part, reverse in part, and enter full summary judgment for the

      Lauers.


                                                     ISSUES
[3]   Cruz presents us with two issues, which we restate as:


              (1) Whether a genuine issue of material fact precluded the entry
                  of summary judgment on Cruz’s claims of negligence against
                  Indiana Grand; and


              (2) Whether a genuine issue of material fact precluded the entry
                  of summary judgment on Cruz’s negligence claims against the
                  Lauers.


      On cross-appeal, the Lauers present us with one issue, which we restate as:

      Whether a genuine issue of material fact precluded the entry of summary

      judgment on the issue of Martins’ employment status.




      Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020          Page 2 of 17
                       FACTS AND PROCEDURAL HISTORY
[4]   Indiana Grand owns and operates the Indiana Downs horse racing track (the

      track) located in Shelby County, Indiana. When races are not being held at the

      track, racehorses are exercised and trained there. It is not uncommon for

      exercise riders to be thrown from horses and for horses to become loose during

      training. Indiana Grand has mounted employees, called outriders, who are

      tasked with monitoring safety on the track during training and assisting when

      necessary. In the event that a horse gets loose, the outriders are present to

      attempt to corral the horse and alert a clocker via radio so that a siren can be

      activated to alert others using the track to the presence of the loose horse.


[5]   Marcelle Martins (Martins) is an experienced jockey licensed by the Indiana

      Horse Racing Commission. In 2017, Martins was looking for work as a jockey

      and exercised racehorses at the track without compensation in hopes of being

      hired for races, which is a standard practice in the jockey industry. In 2018,

      Martins began exercising horses for Michael E. Lauer Racing Stables at the

      track. As part of her work, Martins frequently exercised a horse named

      Accessorizing which was owned by Penny Lauer and trained by Michael

      Lauer.


[6]   On May 7, 2018, Martins exercised Accessorizing at the track. Cruz, who is an

      experienced exercise rider, was exercising a horse he owned named Glitter Cat.

      As Martins finished a turn around the track on Accessorizing, the horse began

      to run out of Martins’ control. Martins called for an outrider for assistance.

      Two Indiana Grand outriders were working the track that day, one of whom
      Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020         Page 3 of 17
      attempted to gain control of Accessorizing’s reins, without success. Martins

      was thrown from her mount, and Accessorizing ran toward a group of horses

      which included Glitter Cat, ridden by Cruz. Accessorizing collided with Glitter

      Cat, causing Cruz to be thrown to the ground and injured. After the collision,

      the clocker sounded the alert of a loose horse on the track.


[7]   On July 2, 2018, Cruz filed a complaint, which he amended on December 11,

      2018, raising premises liability and negligence claims against Indiana Grand

      and raising respondeat superior and negligent hiring claims against the Lauers. 1

      On August 23, 2019, Indiana Grand filed its motion, brief, and designation of

      evidence in support of summary judgment, arguing that it was entitled to

      judgment as a matter of law because it owed no duty of care to Cruz, who had

      assumed the risks of the inherently dangerous sport of horseracing. On August

      26, 2019, the Lauers filed their motion, brief, and designation of evidence in

      support of summary judgment, adopting Indiana Grand’s motion and

      additionally arguing that they could not be held liable for Martins’ alleged

      negligence under a theory of respondeat superior because she was an

      independent contractor and not their employee. On September 23, 2019, Cruz

      filed his motion, brief, and designation of evidence in opposition to summary

      judgment, in which he argued, inter alia, that Indiana Grand had assumed a




      1
        Cruz also named Martins as a defendant and raised negligence claims against her. Martins did not appear
      in the litigation and does not participate in this appeal.

      Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020                             Page 4 of 17
      duty of care toward him by employing outriders and using a loose horse alert

      system.


[8]   On October 23, 2019, the trial court held a hearing on Indiana Grand’s and the

      Lauers’ motions for summary judgment. On November 21, 2019, the trial

      court entered its Order granting summary judgment to Indiana Grand and the

      Lauers on the issue of whether they could be found to have breached their duty

      of care toward Cruz. The trial court ruled that, pursuant to Indiana’s sport

      activity jurisprudence, in the context of the sport of horseracing, Cruz was

      required to designate evidence supporting a finding that Appellees-Defendants

      had intentionally caused Cruz’s injury or engaged in reckless conduct toward

      him, which he had failed to do. The trial court further found that


              [t]he injury suffered by Cruz, if any, was one that would be
              expected to occur in the sport generally. A [h]orse getting loose
              and running into other horses and riders is in the nature of what
              might be ordinarily expected in the sport of horse racing.


              Based upon the designated evidence, neither [Indiana Grand],
              nor [the Lauers], would have had any objective reason to think
              that Cruz would be oblivious to the danger involved or would fail
              to protect himself from it. The defendants had an objectively
              reasonable expectation that Cruz would realize the risk and take
              appropriate precautions.


      (Appellant’s App. Vol. II, p. 32). However, the trial court also partially denied

      the Lauers’ motion because it found that genuine issues of material fact existed

      on the issue of whether Martins was an independent contractor or an employee

      of the Lauers.
      Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020           Page 5 of 17
[9]    Cruz now appeals and the Lauers cross-appeal. Additional facts will be

       provided as necessary.


                                DISCUSSION AND DECISION
                                               I. Standard of Review

[10]   Summary judgment is appropriate if the designated evidence “shows that there

       is no genuine issue as to any material fact and that the moving party is entitled

       to judgment as a matter of law.” Ind. Trial Rule 56(C). We review both the

       grant or denial of summary judgment de novo and apply the same standard as

       the trial court. Kerr v. City of South Bend, 48 N.E.3d 348, 352 (Ind. Ct. App.

       2015). The party moving for summary judgment bears the initial burden of

       making a prima facie showing that there are no genuine issues of material fact

       and that it is entitled to judgment as a matter of law. Sargent v. State, 27 N.E.3d
729, 731 (Ind. 2015). “Summary judgment is improper if the movant fails to

       carry its burden, but if it succeeds, then the nonmoving party must come

       forward with evidence establishing the existence of a genuine issue of material

       fact.” Id. at 731-32. “All disputed facts and doubts as to the existence of

       material facts must be resolved in favor of the non-moving party.” Kerr, 48
N.E.3d at 352. The non-moving party has the burden on appeal to persuade us

       that the trial court’s grant of summary judgment was erroneous, but we will

       carefully assess the trial court’s decision to ensure that the non-moving party

       was not improperly denied his day in court. Id. We will affirm the trial court’s

       summary judgment ruling on any basis supported by the designated evidence.

       Hussain v. Salin Bank & Trust Co., 143 N.E.3d 322, 328 (Ind. Ct. App. 2020).

       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020         Page 6 of 17
[11]   In addition, we note that the trial court entered findings of fact and conclusions

       of law in support of its judgment. Special findings are not required in summary

       judgment proceedings and are not binding on appeal. AutoXchange.com. Inc. v.

       Dreyer and Reinbold, Inc., 816 N.E.2d 40, 48 (Ind. Ct. App. 2004). However,

       such findings offer this court valuable insight into the trial court’s rationale for

       its review and facilitate appellate review. Id.


                                    II. Indiana Sports-Injury Jurisprudence

[12]   The parties each claim that Indiana’s sports-injury law favors their summary

       judgment arguments, so we begin with an examination of how that body of law

       has developed in our state. In 2011, our supreme court issued the seminal case

       of Pfenning v. Lineman, 947 N.E.2d 392, 396 (Ind. 2011), in which it addressed

       the issue of a sports participant’s liability to others for injury incurred during

       sporting activity. Sixteen-year-old Pfenning accompanied her grandfather to a

       golf scramble, where she, accompanied by an employee of the scramble’s

       organizer, drove a beverage cart owned by the golf course. Id. at 397. While

       driving the beverage cart around the course, Pfenning was struck in the mouth

       by a golf ball, suffering injuries. Id. Neither Pfenning nor her companion heard

       the golfer yell “fore.” Id.


[13]   Pfenning brought suit against the owner of the golf course, the scramble

       organizer, her grandfather, and the golfer who hit the shot that injured her,

       raising claims of general negligence, negligent supervision, and premises

       liability. Id. at 396. All the defendants sought, and were awarded, summary

       judgment. Id. In affirming the grant of summary judgment on the claim of the

       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020           Page 7 of 17
       golfer’s liability, the court noted that “strong public policy considerations favor

       the encouragement of participation in athletic activities and the discouragement

       of excessive litigation of claims by persons who suffer injuries from participants’

       conduct” and, thus, that sound policy reasons supported enhanced protection

       against liability to co-participants in sports events. Id. at 403. The court

       observed that a plaintiff seeking damages based on negligence must establish

       that the defendant owed him a duty, that duty was breached, and the plaintiff’s

       injuries were proximately caused by the breach. Id. at 397. While the issue of

       breach of duty of care towards others engaged in the sport usually entails an

       evaluation of reasonableness by the fact-finder, the court adopted a new rule

       limited to sports activity cases that, as a matter of law, when a sports participant

       injures another while engaging in conduct ordinary to the sport, without intent

       or recklessness, the participant breaches no duty for purposes of a negligence

       claim. Id. at 404. The court held that the acts of hitting an errant golf shot and

       not yelling “fore” were activities within the range of ordinary conduct for

       golfers, and was, thus, reasonable as a matter of law, precluding a finding on

       the element of breach necessary for a negligence action. Id. at 404-05.


[14]   In affirming the trial court’s award of summary judgment for the golf course

       owner, our supreme court first observed that its new rule extending enhanced

       protection from liability to participants in sport did not extend to persons or

       entities beyond the participant who allegedly caused the injury at the base of the

       claim. Id. at 405. Some of Pfenning’s claims against the course owner were

       framed as negligence allegations that the course owner had breached its duty of


       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020         Page 8 of 17
       care towards her, it had failed to follow its own safety protocols for providing

       safety instructions to beverage cart operators, and it was negligent for allowing

       a minor to operate the cart. Id. at 405-06. The court rejected Pfenning’s

       formulation of separate negligence claims and addressed all her claims as

       sounding in premises liability due to the fact that it was the course owner being

       sued, the course’s employees had controlled most of the details of the golf

       outing, and Pfenning’s injuries had arisen from a condition on the premises. Id.

       at 406. The court went to apply well-established premises liability principles

       and found that there was no showing that the course owner should have

       reasonably expected that Pfenning would fail to discover or realize the danger

       of errant golf drives or the risk of being struck by an errant golf ball involved an

       unreasonable risk of harm. Id. at 407.


[15]   In South Shore Baseball, LLC v. DeJesus, 11 N.E.3d 903, 905 (Ind. 2014), a

       spectator sued the operator of a baseball stadium where she was hit by a foul

       ball during a game. DeJesus sat just beyond the protective netting South Shore

       had erected behind home plate to protect spectators from foul balls, a danger

       ticket holders were warned about on their tickets, signage erected in the

       stadium, and through an announcement prior to the commencement of the

       game. Id. DeJesus was injured when a pop-up foul ball hit her in the face. Id.


[16]   DeJesus brought claims of premises liability and negligence against South

       Shore, alleging, inter alia, that South Shore had breached its duty of care toward

       her by failing to extend the protective netting adequately along the foul ball line

       and that South Shore was negligent in the design, construction, and

       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020          Page 9 of 17
       maintenance of the ballpark which did not have adequate protective netting. Id.

       at 905-06. South Shore sought, and was denied, summary judgment. Id. at

       906. We reversed the denial of summary judgment in light of Pfenning, and our

       supreme court agreed, finding that, in light of its multiple warnings regarding

       the dangers of foul balls, South Shore would have had no reason to believe that

       DeJesus would not realize the danger or that she would not protect herself from

       it. Id. at 910.


[17]   As to DeJesus’s negligence claims, the court addressed her argument that, by

       erecting the protective netting at its stadium, South Shore had assumed a duty

       of care to protect her from foul balls entering the stands. Id. The court noted

       that it had adopted the rule for assumption of duty from the Restatement

       (Third) of Torts which provides that


               An actor who undertakes to render services to another and who
               knows or should know that the services will reduce the risk of
               physical harm to the other has a duty of reasonable care to the
               other in conducting the undertaking if:


               (a) the failure to exercise such care increases the risk of harm
               beyond that which existed without the undertaking, or


               (b) the person to whom the services are rendered or another relies
               on the actor’s exercising reasonable care in the undertaking.


       Id. at 911. The court found that summary judgment on DeJesus’s assumption

       of duty claim was merited because she did not allege an increased risk of harm

       and could not establish reliance, as her designated deposition testimony showed

       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020          Page 10 of 17
       that she had seen foul balls enter the stands at the stadium before and she

       admitted that she knew there was a chance she could be hit by a ball where she

       had sat on the day she was injured. Id.


[18]   In Megenity v. Dunn, 68 N.E.3d 1080, 1084 (Ind. 2017), the court clarified what

       constituted “ordinary behavior” within a sport for purposes of the new rule set

       out in Pfenning. Megenity was injured during a karate class when Dunn

       performed a jump kick rather than the less powerful flying kick Megenity was

       expecting. Id. at 1082. Megenity sued Dunn, alleging that he had negligently,

       recklessly, and unreasonably injured her. Id. Dunn moved for summary

       judgment pursuant to Pfenning, arguing that the jump kick was ordinary

       behavior for karate, and, thus, that he breached no duty toward Megenity as a

       matter of law. Id. In affirming the trial court’s grant of summary judgment to

       Dunn, our supreme court cited Pfenning and clarified that, in order to determine

       what is “ordinary behavior” for purposes of a Pfenning analysis, courts must

       look to the sport generally and not the specific activity that was being engaged

       in at the time of the injury. Id. at 1084. The court held that approach made

       sense, because “sports are imprecise and physically intense. And when

       Hoosiers play sports—performing activities ordinary in that context—they

       should not fear that judges will later armchair-quarterback their every

       movement.” Id.


[19]   With these principles in hand, we turn to the issues raised by Cruz.




       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020         Page 11 of 17
                                                III. Indiana Grand

[20]   In his Complaint, Cruz raised premises liability and negligence claims against

       Indiana Grand. In his appellate brief, Cruz acknowledges that if the facts

       alleged by him in his Complaint are considered sports activity consistent with

       Pfenning, South Shore, and Megenity, “the premises liability claim against Indiana

       Grand is subject to summary judgment.” (Appellant’s Br. p. 13). The issue of

       whether Martins and Cruz were engaged in a sports activity when Cruz was

       injured was not litigated by the parties during the summary judgment

       proceedings, and Cruz fails to develop any further argument on the issue.

       Accordingly, inasmuch as Cruz argues that he and Martins were not engaged in

       a sports activity when they exercised horses on May 7, 2018, Cruz has waived

       the issue. See Cavens v. Zaberdac, 849 N.E.2d 526, 533 (Ind. 2006) (“Issues

       not raised at the trial court are waived on appeal.”); see also Ind. Appellate

       Rule 46(A)(8)(a) (providing that arguments must be supported by cogent

       reasoning, legal authority, and citations to the record).

[21]   Cruz maintains that his “negligence claim based on the actions of Indiana

       Grand employees is distinct from the premises liability claim and should

       survive summary judgment.” (Appellant’s Br. p. 13). Cruz also maintains that

       his claim should survive because genuine issues of material fact existed about

       whether Indiana Grand had breached the duty of care it owed him after it

       assumed that duty by employing outriders and the loose-horse siren system.

       Cruz alleged negligence on Indiana Grand’s part as follows:



       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020       Page 12 of 17
               14. On said date, [Indiana Grand] had a duty to maintain
               appropriate safety measures at the racetrack in conformity with
               rules of the racing profession and rules adopted by the Indiana
               Race Horse Commission. [Indiana Grand] failed in its duty to
               maintain appropriate safety measures at the racetrack on May 7,
               2018, proximately causing the injuries to [Cruz].


       (Appellant’s App. Vol. II, p. 65). We find Cruz’s argument to be unavailing for

       at least two reasons. In Pfenning, our supreme court found that her claims,

       including her claim that the golf course was negligent for failing to follow its

       own safety protocols, were truly claims sounding in premises liability, in part

       because she raised her claims against the property owner and her injuries were

       the result of a condition on the land. Pfenning, 947 N.E.2d at 406. We find the

       same to be true here: Although styled as a negligence claim, Cruz’s allegation

       is truly in the nature of a premises liability claim because it is made against the

       track’s owner and his injuries were caused by a condition at the track. As noted

       above, Cruz has conceded and waived his premises liability claims.


[22]   In addition, South Shore illustrates that, in order to survive summary judgment

       on a claim of assumed duty, Cruz was required to allege and demonstrate fact

       issues on increased risk of harm to him as a result of Indiana Grand’s alleged

       negligence or that he relied upon Indiana Grand’s exercise of care with its

       safety measures. See South Shore, 11 N.E.3d at 911. Cruz’s argument on appeal

       consists entirely of outlining the facts he considers showed that Indiana Grand

       breached its purported assumed duty of care toward him. Cruz does not direct

       our attention to any allegation or evidence showing that Indiana Grand


       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020         Page 13 of 17
       increased the risk of harm to him as a result of its alleged negligence or that he

       relied upon Indiana Grand’s exercise of care with its safety measures.

       Accordingly, we conclude that the trial court properly entered summary

       judgment in favor of Indiana Grand on Cruz’s negligence claim. See id.


                                                   IV. The Lauers

[23]   Cruz made two negligence allegations against the Lauers in his Complaint, one

       of which he has abandoned on appeal, namely that they had breached their

       duty of care toward him by allowing a horse ridden by Martins to become

       unrestrained. Cruz’s other allegation of negligence was that


               13. [The Lauers] breached [their] duty by employing an exercise
               rider who was unlicensed and/or incapable of maintaining
               control of her horse.


[24]   (Appellant’s App. Vol. II, p. 65). Cruz argues that partial summary judgment

       was precluded because the Lauers were not shielded from liability by the

       holding of Pfenning and genuine issues of material fact existed regarding “the

       Lauers’ belief of Martins’ horse riding abilities prior to allowing her to exercise

       the horse Accessorizing on May 7, 2018.” (Appellant’s Br. p. 20).


[25]   We agree with Cruz’s contention that the Lauers are not protected by the rule

       announced in Pfenning. See Pfenning, 947 N.E.2d at 405 (“The blanket

       protection from liability embodied in the new formulation does not extend to

       persons or entities other than the athlete whose conduct allegedly caused a

       claimed injury.”). However, we disagree with him that the Lauers were not


       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020         Page 14 of 17
       entitled to summary judgment. Cruz does not dispute that Martins is shielded

       from liability pursuant to Pfenning and Megenity. If Martins cannot be held

       liable, then there is no negligence to impute to the Lauers on a theory of

       respondeat superior. See Bd. of Sch. Comm’rs of City of Indianapolis v. Pettigrew,

       851 N.E.2d 326, 332 (Ind. Ct. App. 2006) (observing that once a servant is

       released of liability, no negligence can be imputed to the principal for purposes

       of creating respondeat superior liability), trans. denied.


[26]   Cruz has also failed to demonstrate that summary judgment was precluded on

       his negligent employment claim. Negligent retention and supervision is a

       distinct tort from respondeat superior. Scott v. Retz, 916 N.E.2d 252, 257 (Ind.

       Ct. App. 2009). Under a theory of negligent retention and supervision, liability

       may be imposed on an employer when an employee “steps beyond the

       recognized scope of his employment to commit a tortious injury upon a third

       party.” Clark v. Aris, Inc., 890 N.E.2d 760, 765 (Ind. Ct. App. 2008) (quotation

       omitted), trans. denied. The tort has the following relevant elements:


               A master is under a duty to exercise reasonable care so to control
               his servant while acting outside the scope of his employment as to
               prevent him from intentionally harming others or from so
               conducting himself as to create an unreasonable risk of bodily
               harm to them, if (a) the servant . . .is using a chattel of the
               master, and (b) the master (i) knows or has reason to know that
               he has the ability to control his servant, and (ii) knows or should
               know of the necessity and opportunity for exercising such
               control.




       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020          Page 15 of 17
       Hayden v. Franciscan Alliance, Inc., 131 N.E.3d 685, 693 (Ind. Ct. App. 2019),

       trans. denied, (emphasis added). Cruz acknowledges in his appellate brief that

       Martins “was instructed to gallop Accessorizing.” (Appellant’s Br. p. 8). Cruz

       does not contend that there was any factual dispute that Martins galloped

       Accessorizing on May 7, 2018. Therefore, even if we were to assume that

       Martins was an employee of the Lauers, Cruz has failed to demonstrate that

       there was a factual dispute to be resolved that Martins was acting outside of the

       scope of her employment on May 7, 2018, and summary judgment was,

       therefore, merited for the Lauers.


[27]   Cruz also argues that the Lauers can be held liable for injuries caused by

       Accessorizing because they either “knew the animal had dangerous

       propensities, or [] the animal in question is part of a class of animals that are

       known to have dangerous propensities.” (Appellant’s Reply Br. p. 6).

       However, Cruz did not raise this argument in the trial court or his Appellant’s

       Brief, and it is waived. See French v. State, 778 N.E.2d 816, 825-26 (Ind. 2002)

       (holding that issues raised in a reply brief for the first time are waived).

       Therefore, we do not address it.


                                             CROSS-APPEAL
[28]   The Lauers argue on cross-appeal that there were no genuine issues of material

       fact regarding their contention that Martins was an independent contractor, not

       an employee as alleged by Cruz, and that they were entitled to full summary

       judgment. Given our resolution of Cruz’s claims on appeal, we reverse the trial

       court’s partial denial of summary judgment in favor of Cruz on the issue of
       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020          Page 16 of 17
       Martins’ employment status and enter summary judgment in favor of the

       Lauers on this issue.


                                              CONCLUSION
[29]   Based on the foregoing, we conclude that no genuine issue of material fact

       precluded entry of summary judgment in favor of Indiana Grand and the

       Lauers on Cruz’s negligence claims.


[30]   Affirmed in part and reversed in part.


       Mathias, J. and Tavitas, J. concur




       Court of Appeals of Indiana | Opinion 19A-CT-3003 | June 26, 2020     Page 17 of 17